Rhodes, Justice
(dissenting) :
Disagreeing with the majority opinion, I dissent.
Although the word “children” is not a definitive or inflexible term, the word “children” does not include an adopted child unless it is manifest from the language of the will and the surrounding circumstances that the testator intended to include an adopted child because in its ordinary and popular *407meaning “children” as used to designate beneficiaries means immediate or first generation, legitimate offspring of the first degree. Annot., 86 A. L. R. (2d) 12 (1962); 95 C. J. S. Wills § 653 (1957).
The recent case of Turner v. Turner, 260 S. C. 439, 196 S. E. (2d) 498 (1973), involved the question of whether an adopted grandson of the testator’s brother should take as a reminderman. While the language used in the will and other aspects of the Turner case are not apposite to the instant case, the rule is therein stated that “[s]uch an adopted grandson will not be included as one to inherit unless it affirmatively appears that such was the intention of the testator.” I also find the following from Hutto v. Ray, 192 S. C. 364, 6 S. E. (2d) 747 (1940):
“The words used are, ‘my children and after their death to their children’. The legal construction of the words which we have italicized accords with its popular signification, namely, as designating the immediate offspring; for in all cases in which it has been extended to a wider range it was either used synonymously with a word of larger import, as ‘issue’, or else the context required such interpretation.”
All jurisdictions, except those which have enacted statutes to the contrary, appear to recognize the principle of law that the word “children” in its primary sense means blood relationship. In Parker v. Mullen, 158 Conn. 1, 255 A. (2d) 851 (1969), the Connecticut court states this principle in the following language:
“It is true, as the plaintiff points out, that the word ‘children’, in its primary meaning, connotes blood relationship and, except when the testator or settlor is the adopting parent, will not be construed as embracing an adopted child unless a clear intent appears that the word be given a more extended meaning.”
From the above authorities I glean the rule that absent a clear contrary intention of the testator, the adopted son of a *408person other than the testator will not inherit under the use of the term “children”. It then becomes necessary to ascertain the intention of the testator as the same appears from a full and complete consideration of the entire instrument when read in the light of circumstances known to the testator at the time of the execution of the will, the cardinal rule of construction being to ascertain and effectuate the intention of the testator, unless that intention contravenes some well settled rule of law or public policy. While there are certain rules to be followed in seeking such intention, they are all subservient to the paramount consideration of determining what the testator meant by the term used. Black v. Gettys, 238 S. C. 167, 119 S. E. (2d) 660 (1961); Shelley v. Shelley, 244 S. C. 598, 137 S. E. (2d) 851 (1964).
In reviewing the evidence presented on this appeal it is to be borne in mind that this is an action in equity, tried by the judge alone, without a reference, and that this Court has the duty to find facts in accordance with its view of the preponderance of the evidence. Townes Assoc. Ltd. v. City of Greenville, 266 S. C. 81, 221 S. E. (2d) 773 (1976).
The starting point of my examination is with the will itself. Considerable significance is placed by the respondents on the fact that the item Sixth class of remaindermen after the life tenant is restricted by the term “issue then living” while the class of remaindermen after the life tenant in item Fifth is created by the term “his children then living”. They deduce from this circumstance that the testator used “children” rather than “issue” deliberately in item Fifth because “issue” is a stronger connotation of blood relationship than “children”. This argument is considerably weakened, however, by the fact that in the sentence immediately following the sentence which contains the phrase “his children then living”, the testator states “[i]f my said son shall die without issue then living then said land to go to the children of my daughter Blanche R. Estes, deceased . . .” (Emphasis added).
*409The appellants, on the other hand, read the items Fifth and Sixth as a clear indication that the testator went to great lengths to insure that the language used be given its normal, ordinary and popular meaning, and that his property should pass to descendents in his blood line. Appellants point to the provision in item Fifth which provides that “the said land to go to the children of my daughter Blanche R. Estes, deceased . . .”, and assert that the word “children” as used in this instance can only mean natural children since the testator’s daughter, Blanche, was dead at the time» the will was written and could not adopt a child.
The extrinsic evidence presented to the trial judge was essentially uncontradicted. The fact that the testimony is basically uncontradicted is understandable in view of the fact that these relevant events occurred more than 40 years ago and involved in large measure alleged private conversations with the testator.
It is clear that in order for the respondents to prevail, they must affirmatively establish by the preponderance of the evidence that the intention of the testator at the time of executing the will was to include an adopted child by his use of the word “children”; otherwise, the word would be accorded its primary meaning of natural children. From the testimony hereinabove summarized, the respondents would have one deduce that when the testator executed his will on June 22, 1932, he knew or was convinced that his son and daughter-in-law could have no natural children although they had been married only five years and were respectively 34 and 30 years of age. It is further to be noted that the adopted child was not born until November 22, 1934, more than two years after the execution of the will and that, although the child was in the custody of the testator’s son and his wife for about eleven months prior to the death of the testator, he was not legally adopted until after the death of the testator. As was stated in Limehouse v. Limehouse, 256 S. C. 255, 182 S. E (2d) 58 (1971):
*410“By the great weight of authority, the courts hold that a child adopted after the testator’s death is not included in a gift to the ‘child or children’ of a designated person.”
Whatever limited contact testator had with the adopted child was more than two years after the will was executed. The testator’s son testified that the testator requested him to adopt a boy both before and after the execution of the will, and respondents contend that the attorney who drafted the will used the word “children” in order that an adopted child would be included. There is apparent agreement by the litigants that the attorney who drew the will was experienced and competent, and it is incredible that if the testator had specifically expressed to him the desire to have an adopted child take, he would not have expressed such desire in clear and specific language.
I find, therefore, after considering the will and all extrinsic evidence, that the respondents have failed to prove by the greater weight or preponderance of the evidence that it was the intention of the testator that an adopted child be included within the class of “his children then living” and, thus, entitled to take as a residuary beneficiary under item Fifth of the will.
I would reverse.
Littlejohn, J., concurs.